Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Eric Jensen on 04/13/2022.
	The application has been amended as follows:
Claim 9 line 2, “said first actuator” is amended to “a first actuator”	
Claim 13 is cancelled.
New claim 21 is entered as follows:
21. A method for obtaining a rolling mill, comprising:
- providing a stand comprising two pairs of uprights separated between them at the two ends of the stand, at least two uprights of the same pair defining an access window,
- providing two working rolls, able to surround a strip to be rolled, two support rolls, and two intermediate rolls, the support rolls and the intermediate rolls being rotatably mounted at the ends thereof on chocks,
- providing lateral support rolls, able to support the working rolls laterally, each lateral support roll being borne by a support arm, mounted with the ability to pivot on an axis,
- providing load spreading beams extending between the corresponding uprights of each pair, and means for applying a preload on each support arm, intended for engaging with one of the support arms at a support surface, and comprising at least one preload actuating cylinder integral with one of the load spreading beams,
- providing one or more spray nozzles for a lubricating/cooling fluid, and wherein at least one of the nozzles, is carried on one of the support arms and in which the fluid supply circuit for the said at least one nozzle comprises a device for connection/disconnection comprising:
- providing a duct of the support arm, intended for channelling the fluid, having a supply opening opening onto the outer surface of the support arm located on the side of the means for applying a preload, and
- providing a hollow connector, movable with respect to the stand, which can be displaced under the action of an actuator able to create a sealed connection with the supply opening on the outer surface in a first connection position, or on the contrary retract into a second disconnection position, at a distance from the outer surface,
 wherein said actuator is an actuator distinct from the actuating cylinder of said means for applying a preload.

Allowable Subject Matter
Claims 1-12, 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Ernst De La Graete (US 20160167097), hereinafter Ernst, teaches a rolling mill (Fig. 1-3) comprising: - a stand (30) comprising two pairs of uprights (31) separated between them at the two ends of the stand, at least two uprights of the same pair defining an access window, - two working rolls (2), able to surround a strip to be rolled, two support rolls (4), and two intermediate rolls (3), the support rolls (4) and the intermediate rolls (3) being rotatably mounted at the ends thereof on chocks, - lateral support rolls (5), able to support the working rolls (2) laterally, each lateral support roll being borne by a support arm (6), mounted with the ability to pivot on an axis (7), - load spreading beams (8) extending between the corresponding uprights of each pair, and means (9) for applying a preload on each support arm (6), intended for engaging with one of the support arms at a support surface (10), and comprising at least one preload actuating cylinder (11) integral with one of the load spreading beams (8), - one or more spray nozzles for a lubricating/cooling fluid, and wherein at least one of the nozzles (12), is carried on one of the support arms (6) and in which the fluid supply circuit for the said at least one nozzle (12) comprises a device (13) for connection/disconnection comprising: - a duct (14) of the support arm (6), intended for channeling the fluid, having a supply opening (15) opening onto the outer surface of the support arm located on the side of the means (9) for applying a preload, - a hollow connector (16), movable with respect to the stand (30), which can be displaced under the action of an actuator (11) able to create a sealed connection with the supply opening (15) on the outer surface (10) in a first connection position (P1), or on the contrary retract into a second disconnection position, at a distance from the outer surface (10).
Ernst fails to disclose “wherein said actuator is an actuator distinct from the actuating cylinder of said means for applying a preload.”
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claims 2-12, 14-20 are allowed as dependent from claim 1. Similarly, claim 21 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BOBBY YEONJIN KIM/Examiner, Art Unit 3725    
                                                                                                                                                                                                    /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725  
/JESSICA CAHILL/Primary Examiner, Art Unit 3753